76024: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








19-43935: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 76024


Short Caption:STATE, BD. OF PAROLE COMM'RS VS. DIST. CT. (THOMPSON (MARLIN))Court:Supreme Court


Related Case(s):75737, 75799


Lower Court Case(s):Washoe Co. - Second Judicial District - C781052Classification:Original Proceeding - Criminal - Mandamus


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:07/01/2019 at 1:30 PMOral Argument Location:Carson City


Submission Date:07/01/2019How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeWashoe County District AttorneyMarilee Cate
							(Washoe County District Attorney)
						Jennifer P. Noble
							(Washoe County District Attorney)
						


PetitionerThe State of Nevada Board of Parole CommissionersKathleen M. Brady
							(Attorney General/Dep't of Public Safety/Carson City)
						


Real Party in InterestMarlin Thompson
					In Proper Person
				


RespondentConnie J. SteinheimerTiffany E. Breinig
							(Attorney General/Las Vegas)
						Theresa M. Haar
							(Attorney General/Las Vegas)
						


RespondentThe Second Judicial District Court of the State of Nevada, in and for the County of WashoeTiffany E. Breinig
							(Attorney General/Las Vegas)
						Theresa M. Haar
							(Attorney General/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


06/07/2018Filing FeePetition Filing fee waived.  Criminal.


06/07/2018Petition/WritFiled Petition for Writ of Mandamus.18-21696




06/07/2018AppendixFiled Appendix to Petition for Writ.18-21704




10/12/2018Order/ProceduralFiled Order/Answer Writ Petition.  Respondent's Answer due:  20 days.18-40158




10/25/2018Notice/IncomingFiled Notice of Appearance of Counsel (Tiffany Breinig, Deputy Attorney General as Counsel for Respondents).18-42192




11/01/2018Petition/WritFiled Respondents' Answer to Petiton for Writ of Mandamus.18-42906




11/02/2018BriefFiled Washoe County District Attorney's Amended Brief of Amicus Curiae in Support of Affirmance.18-43070




05/16/2019Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is scheduled for Monday, July 1, 2019, at 1:30 p.m. for 30 minutes in Carson City.19-21608




05/17/2019MotionFiled The Washoe County District Attorney's Office's Motion for Leave to Participate in Oral Argument. (SC)19-21769




05/17/2019Notice/IncomingFiled Notice of Association of Counsel (Marilee Cate will participate in the oral argument if permitted). (SC)19-21770




06/03/2019Order/ProceduralFiled Order Granting Motion. The Washoe County District Attorney's Office, amicus curiae in this matter, has moved this court for permission to participate in the oral argument currently scheduled for July 1, 2019, at 1:30 p.m. Cause appearing, the motion is granted. In addition to the 30 minutes previously allotted to the parties, the Washoe District Attorney's Office shall have 5 minutes to present oral arguments respecting the position of amicus. Petitioner shall also have an additional 5 minutes allotted to it. The oral argument shall now be limited to a total of 40 minutes. (SC).19-23880




06/06/2019Notice/IncomingFiled Notice of Appearance of Counsel (Theresa M. Haar for Respondents). (SC)19-24682




06/17/2019Notice/IncomingFiled Petitioner's Notice of Supplemental Authorities. (SC)19-26023




06/17/2019Notice/IncomingFiled Notice of Appearance for Oral Argument (Kathleen Brady for Petitioner). (SC)19-26024




06/17/2019Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)19-26148




07/01/2019Case Status UpdateOral argument held this day. Case submitted for decision. Before En Banc Court.


10/24/2019Opinion/DispositionalFiled Authored Opinion. "Petition granted." Before the Court En Banc.  Author:  Cadish, J.  Majority:  Gibbons/Pickering/Hardesty/Parraguirre/Stiglich/Cadish/Silver.  135 Nev. Adv. Opn. No. 53.  (SC)19-43935




10/24/2019WritIssued Writ with letter. Original and one copy of writ and copy of opinion mailed to Attorney Kathleen M. Brady for service upon Judge Connie Steinheimer. (SC)19-44014




10/29/2019WritFiled Returned Writ. (Original Writ returned.) Served on Hon. Connie Steinheimer on October 29, 2019.  (SC)19-44454




11/18/2019RemittiturIssued Notice in Lieu of Remittitur. (SC)19-47062




11/18/2019Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed. (SC)



Combined Case View